DYKMAN, J.
This is an appeal by the defendants William T. Wallis and George T. Smith from- a judgment entered against them and the other defendants. The action is upon a promissory note in the following form:
“$1,100. Jersey City, N. J., Jan. 20, 1893.
Wallis Aon Works.
“Three months after date, we promise to pay to the order of H. Stuetzer & Co. eleven hundred dollars, at the First National Bank of Jersey City, value received.
“William T. Wallis, President.
“George T. Smith, Treasurer.”
On the day of its date, the note was presented by the defendant Herman Stuetzer, one of the members of the firm to whom it was payable, to the plaintiff, for discount, and it was discounted by the plaintiff, and the proceeds paid to Stuetzer. When the note was discounted, no knowledge had been communicated to the plaintiff respecting the purpose for which the note was given. The discount was made on the faith of Stuetzer, without inquiry or knowledge whether it was the note of the Wallis Iron Works, or the individual note of the defendants Wallis and Smith, except what appeared upon the face of the note. Under such circumstances, the plaintiff was authorized to treat the note as the personal obligation of the persons whose names are signed to the paper as makers. The plaintiff was a bona fide holder for value, and the case is controlled by the cases of Casco Nat. Bank v. Clark, 139 N. Y. 307, 34 N. E. 908, and Merchants’ Nat. Bank v. Clark, 139 N. Y. 314, 34 N. E. 910. The judgment should be affirmed, with costs. All concur.